Citation Nr: 1031834	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  07-18 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION


The Veteran had active military service from August 1970 to 
February 1972.

This appeal arises from a September 2005 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri, which denied the Veteran's claim for service 
connection for a skin condition.  


FINDING OF FACT

The Veteran does not have a skin disability that is related to 
his service, to include as due to exposure to Agent Orange.  


CONCLUSION OF LAW

A skin disability was not caused or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he is entitled to service connection for 
a skin disability due to his service, to include as due to 
exposure to Agent Orange.  He asserts that during service, his 
forearms were exposed to the sun, and that they blistered at 
least nine times.  See Veteran's letter, received in October 
2005.  In his claim (VA Form 21-526), received in May 2005, he 
indicated that his skin disability began in 1998.  The Veteran 
has submitted two color photographs of himself.  In one, he is 
wearing a short-sleeved T-shirt with a design on the front that 
commemorates a motorcycle rally in 2003 in Sturgis.  The other 
photograph is a picture of his left forearm.  

The Veteran's discharge (DD Form 214) and personnel file (DA Form 
20) show the following: he served in Vietnam between January 1971 
and December 1971; his military occupation specialty was clerk 
typist; while in Vietnam, his primary duty was administrative 
specialist, and he served in three units, i.e., with the 537th 
PSC (type D), with HHD USASUPCOM - DNG, and with the China Beach 
R&R Center.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.   Service connection may also 
be granted on the basis of a post-service initial diagnosis of a 
disease, where the physician relates the current condition to the 
period of service.  See 38 C.F.R. § 3.303(d).  In such instances, 
a grant of service connection is warranted only when, "all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred during service."  Id.  

The statutory provision specifically covering Agent Orange is 38 
U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, who, 
during active service, served in the Republic of Vietnam during 
the Vietnam era, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is affirmative 
evidence to establish that he was not exposed to any such agent 
during that service.

Disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease during 
the period of service.  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected if the requirements 
of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984), does not preclude establishment of service connection 
with proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  

The Veteran's discharge (DD Form 214) and personnel file (DA Form 
20) indicate that he served in Vietnam.  Therefore, duty in the 
Republic of Vietnam is shown for the purposes of the regulation 
governing the presumption of service connection for certain 
diseases due to herbicide exposure.  See 38 C.F.R. §§ 3.307, 
3.309.  

The Veteran's service treatment reports do not show any relevant 
treatment.  The Veteran's separation examination report, dated in 
January 1972, shows that his skin was clinically evaluated as 
normal.  The report indicates that the Veteran stated that he did 
not have any medical problems, that his health was "good," and 
that he was not taking any medications.  

The post-service medical evidence includes VA progress notes, 
dated between 2002 and 2009.  This evidence shows the following: 
the Veteran was noted to complain of "easy bruisability" of the 
forearms, to have a history of increased sun exposure, and of a 
history of smoking one pack of cigarettes per day for 35 years, 
or 40 years (two different descriptions); there are notations of 
ecchymosis of the forearms, a scaly pink papule (at the ear), 
fungal nails on both feet, "crumbly hyperkeratosis of the 
toenails," dermatitis, and actinic purpura; he received 
assessments that included onychomycosis, actinic keratosis, and 
"solar dem." (dermatitis?).  A January 2009 report contains an 
assessment noting senile pupura, arms, and, "The cause is 
related to age, sun exposure, [and] smoking."  

A VA examination report, dated in April 2007, shows that the 
Veteran reported that he had been sunburned at least nine times 
during service in Vietnam.  The report indicates that he rides 
motorcycles.  On examination, there were multiple purpura on the 
arms, with a thin dermis, and moderate photodamage.  The examiner 
noted that the Veteran was "deeply tanned" in a photograph of 
himself that he had provided.  The assessment was senile purpura 
of the arms, secondary to chronic UV (ultraviolet) exposure.  The 
examiner stated, "It is speculative when his UV exposure 
occurred, and the contributions of UV during Vietnam or the UV 
exposure from 30+ years since service."  He stated that there is 
no evidence that Agent Orange exposure resulted in the Veteran's 
present condition, and that the Veteran does not have chloracne, 
PCT (porphyria cutanea tarda), or non-Hodgkins lymphoma.  He 
further noted that, "His current condition is not what his 
fellow soldiers described, which were acute sun burns.  His 
present condition is a result of chronic UV exposure."  

The claims file include three lay statements, received in October 
2005, in which it is stated that each of the authors served with 
the Veteran while he was in Vietnam.  A statement from R.S.B. 
asserts that the Veteran went through three or four episodes when 
the skin on his forearms would shed, or peel, in an unusual 
manner.  A statement from R.L.S. asserts that he served in the 
537th with the Veteran between April and November, that the 
Veteran is sensitive to sunlight, and that his arms were 
"severely affected," and were in a constant state of burning, 
peeling, and blistering.  A statement from G.F.B. asserts that 
the Veteran had different periods when his arms would peel or 
shed in a fashion that resembled a burn either from the sun or 
some chemical.  

The RO has obtained the personnel files (DA Form 20's) of the lay 
authors; the personnel file of R.L.S. does not show that he 
served with any of the units to which the Veteran was assigned 
while in Vietnam. 

The Board finds that the claim must be denied.  With regard to 
the possibility of service connection on a direct or presumptive 
basis (i.e., that does not involve exposure to Agent Orange), the 
Veteran's service treatment reports do not show any relevant 
treatment, and the Veteran's January 1972 separation examination 
report does not note a skin condition.  Therefore, a chronic 
condition is not shown during service.  See 38 C.F.R. § 3.303(a).  
As for the post-service medical evidence, the earliest medical 
evidence of a skin disability is dated no earlier than 2002.  
This is over 31 years after separation from service, and this 
period without treatment is evidence that there has not been a 
continuity of symptoms, and it weighs against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, 
there is no competent evidence of a nexus between a skin 
condition and the Veteran's service.  See 38 C.F.R. § 3.303(d).  
In this regard, the Veteran is shown to ride motorcycles, to be 
about 57 years old at the time a skin disorder is first shown 
(his DD Form 214 shows that he was born in late 1945), to be 
"deeply tanned" in his submitted photograph (according to the 
April 2007 VA examiner), and to have a long history of smoking.  
The January 2009 VA progress note shows that the examiner stated 
that the Veteran's senile pupura of his arms is related to his 
age, sun exposure, and smoking.  The April 2007 VA examination 
report indicates that the Veteran's skin disorder is chronic 
ultraviolet light exposure, and that any opinion as to whether it 
was related to his service would be speculative, given that over 
30 years have passed since his service.  To the extent that it 
may be argued that the examiner's inability to  provide an 
opinion warrants a grant of the claim, current regulations 
provide that service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. § 3.102 
(2009); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  Finally, although the 
Veteran is shown to have served in Vietnam, and is therefore 
presumed to have been exposed to Agent Orange, there is no 
competent evidence to show that a skin condition was caused by 
such exposure, Combee, and the applicable law does not include 
any of his demonstrated skin conditions as a condition for which 
presumptive service connection may be granted on this basis.  See 
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  The very long time between service in Vietnam and the 
current problems at issue clearly indicates no connection, beyond 
the fact that such disorders have not been found to be connected 
with exposure to herbicides.  

In summary, the evidence does not show that the Veteran has a 
skin disability that is related to his service, and the Board 
finds that the preponderance of the evidence is against the 
claim, and that the claim must be denied.  

With respect to the Veteran's own contentions, and the lay 
statements, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific disability 
and a determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  

The issue on appeal is based on the contention that a skin 
disability was caused by service that ended in 1970, about 40 
years ago.  The Veteran has stated that he began having skin 
symptoms during service.  His statements are competent evidence 
to show that he experienced skin symptoms.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  

However, competency of evidence must be distinguished from the 
weight and credibility of the evidence, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence; if the Board concludes that the 
lay evidence presented by a veteran is credible and ultimately 
competent, the lack of contemporaneous medical evidence should 
not be an absolute bar to the veteran's ability to prove his 
claim of entitlement to disability benefits based on that 
competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006).  

The Board finds that the Veteran's written testimony, and the lay 
statements, are insufficiently probative to warrant a grant of 
the claim.  Although the Veteran and the lay authors have 
asserted that the Veteran had skin symptoms during service, 
laypersons do not have the requisite skill, knowledge, or 
training, to be competent to provide a diagnosis of a skin 
disorder, or to state whether this condition was caused by the 
Veteran's service.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In this regard, while the Board acknowledges that the 
absence of any corroborating medical evidence supporting his 
assertions does not render his statements incredible in and of 
itself, such absence is for consideration in determining 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (noting that the absence of contemporaneous 
medical documentation may go to the credibility and weight of a 
veteran's lay testimony, but the lack of such evidence does not, 
in and of itself, render the lay testimony incredible); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay 
evidence can be competent to establish a diagnosis when . . . a 
layperson is competent to identify the medical condition).  In 
this case, the Veteran's service treatment records do not show 
any relevant treatment, the post-service medical records do not 
show any relevant treatment prior to 2002, and the post-service 
medical evidence has been discussed.  The April 2007 VA examiner 
indicated that he had reviewed the lay statements, and noted that 
the Veteran's current condition "is not what his fellow soldiers 
described, which were acute sun burns."  Given the foregoing, 
the Board finds that the service treatment reports, and the post-
service medical evidence, outweigh the Veteran's contentions, and 
the lay statements, to the effect that the Veteran has the 
claimed condition that is related to his service.    

In reaching this decision, the Board has considered the doctrine 
of reasonable doubt, however, as is stated above, the 
preponderance of the evidence is against the appellant's claim, 
and the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran, dated in June 2005.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports, and post-
service records relevant to the issue on appeal have been 
obtained and are associated with the Veteran's claims file.  The 
RO has obtained the Veteran's service treatment reports, and his 
VA medical records.  

The Veteran was afforded an examination in April 2007.  The 
examination report indicates that it was based on a review of the 
Veteran's C- file, and the Veteran's history of skin symptoms was 
summarized.  Detailed findings are included in the report.  The 
examiner essentially determined that any etiological opinion 
would require resort to mere speculation, and this conclusion is 
accompanied by a sufficient rationale, to the effect that the 
Veteran's sun exposure during the more than 30 years that have 
passed since separation from service could not reasonably be 
estimated.  Neives-Rodriguez; Prejean; see also Roberts v. West, 
13 Vet. App. 185, 189 (1999) (holding that "the fact that [a] 
medical opinion was inconclusive ... does not mean that the 
examination was inadequate.").  Given the foregoing, there is no 
basis to find that a remand for another examination or opinion is 
required.  See 38 C.F.R. § 3.159(d) (2009).  The Board concludes, 
therefore, that a decision on the merits at this time does not 
violate the VCAA, nor prejudice the appellant under Bernard v. 
Brown, 4 Vet. App. 384 (1993).   

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  


ORDER

The appeal is denied.  


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


